Sidney S. Eagles, Jr., Attorney at Law, Raleigh, For Spoor, Richard B.
Barry Nakell, Attorney at Law, For Spoor, Richard B.
Judson A. Welborn, Attorney at Law, Raleigh, For Barth, John M.
J. Whitfield Gibson, Attorney at Law, Raleigh, For Barth, John M.
N. Hunter Wyche, Jr., Attorney at Law, Raleigh, For Barth, John M.
Reginald B. Gillespie, Jr., Attorney at Law, Durham, For Barth, John M.
Michael J. Small, Attorney at Law, For Barth, John M.
David B. Goroff, Attorney at Law, For Barth, John M.
Matthew N. Leerberg, Attorney at Law, Raleigh, For Spoor, Richard B.
The following order has been entered on the motion filed on the 25th of February 2016 *442by Plaintiff to Strike Reply in Support of Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 9th of June 2016."